DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1,
  -line 8, after “MDEF”, --(Melanopic D65 Efficiency Factor)—should be added;
 -line 9, after “color space”,  “ . “ should be changed to -- ; and --;
-line 14, “mƛ)” should be changed to – m(ƛ) – and “ V(?) is the photopic sensitivity” should be changed to – V(ƛ) is the photopic sensitivity function --;
 -line 18, after “SDCM”, -- (Standard Deviation pf Color Matching) – should be added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a light generating device configured to generate in a first control mode device lightthe device light having a MDEF value of ≥ 5.43-9.31*v', wherein v' refers to the color coordinates in the CIELUV color [.], and wherein the MDEF is defined as: 
    PNG
    media_image1.png
    57
    490
    media_image1.png
    Greyscale
 wherein SPD(ƛ) is the spectral power distribution of the light emitted by the light generating device, m(ƛ) is the melanopic sensitivity function, the V(ƛ) is the photopic sensitivity function, and wherein the second light has a dominant wavelength selected from the range of 474-500 nm, wherein the first light has a correlated color temperature selected from the range of 2500-4500 K, and wherein the light generating device is configured to generate in the first control mode device light having a color point within 15 SDCM from the black body locus” (claim 1). The remaining claims 2-15 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., Pub. No. 2020/0303598; Soler et al., Pub. No. 2017/0086274; Gordin et al., Patent No. 10,212,766; Trouwborst et al., Pub. No. 2018/0235041.

                                                    

Correspondence
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844